Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 21, 2017

                                             No. 04-16-00524-CR

                                          Steven Phillip CHERRY,
                                                  Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR6408
                               Honorable Sid L. Harle, Judge Presiding


                                                 ORDER

     The panel has considered Appellant’s pro se motion for rehearing; the motion is
DENIED.1 See TEX. R. APP. P. 49.3.



                                                               _________________________________
                                                               Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2017.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court

1
 Appellant may file an application for writ of habeas corpus for permission to pursue an out-of-time appeal. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be sought by filing a writ of
habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).